USCA11 Case: 20-11986    Date Filed: 04/23/2021    Page: 1 of 5



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11986
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:00-cr-00170-ECM-SMD-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                    versus

BRADLEY JOSEPH STEIGER,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (April 23, 2021)

Before JILL PRYOR, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11986        Date Filed: 04/23/2021    Page: 2 of 5



      Bradley Steiger appeals the district court’s denial of his motion requesting

permission to travel pursuant to his supervised release conditions and the denial of

his subsequent motion for reconsideration. First, he argues that the district court

erred by failing to address his argument that it lacked jurisdiction to supervise him

because his federal supervised release term has expired. Specifically, he argues

that the Alabama Department of Corrections incorrectly calculated his release date

from his state sentence, which had run concurrently to his federal sentence in this

case, by failing to credit him for time that he spent in jail on his federal charges,

and therefore, his federal supervised release term should have expired while he was

still serving his state sentence. Second, he argues that the district court abused its

discretion by denying his motion requesting permission to travel for employment.

We address each claim in turn.

                                           I.

      We review de novo whether the district court has jurisdiction to supervise a

defendant following his release from prison. See United States v. Johnson, 581

F.3d 1310, 1311 (11th Cir. 2009). A party may raise jurisdiction at any time

during the pendency of the proceedings, including on appeal. United States v.

Giraldo-Prado, 150 F.3d 1328, 1329 (11th Cir. 1998).

      Pursuant to 18 U.S.C. § 3624(e), “[a] term of supervised release does not run

during any period in which the person is imprisoned in connection with a


                                           2
          USCA11 Case: 20-11986       Date Filed: 04/23/2021    Page: 3 of 5



conviction for a Federal, State, or local crime unless the imprisonment is for a

period of less than 30 consecutive days.” See United States v. Johnson, 529 U.S.

53, 57, 59 (2000) (“Supervised release has no statutory function until confinement

ends.”); United States v. Okoko, 365 F.3d 962, 964, 967 (11th Cir. 2004)

(recognizing that “Congress’s intent under [§ 3624(e)] was to support the ‘primary

goal’ of supervised release to ease the defendant’s transition into the community

after the service of a long prison term for a particularly serious offense” (quotation

marks omitted)).

      In Johnson, the Supreme Court addressed whether a prisoner’s excess prison

time, served for convictions that were later declared invalid, should be credited

against his mandatory three-year term of supervised release under 21 U.S.C.

§ 841(b)(1)(C), thereby reducing its length. 529 U.S. at 54-55. Based on the text

of the controlling statute, 18 U.S.C. § 3624(e), the Court held that a term of

supervised release does not commence until an individual is actually released from

prison, and thus, § 3624(e) does not automatically reduce the length of a

supervised release term by reason of excess time served in prison. Id. at 57-60.

The Court went on to observe that “[t]here can be no doubt that equitable

considerations of great weight exist when an individual is incarcerated beyond the

proper expiration of his prison term,” and noted that, in such a circumstance,




                                          3
          USCA11 Case: 20-11986        Date Filed: 04/23/2021    Page: 4 of 5



district courts may exercise their discretion under § 3583(e) to modify the

conditions or length of an individual’s supervised release. Id. at 60.

       “[C]hallenges to the execution of a sentence . . . are properly brought under

[28 U.S.C.] § 2241.” Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352

(11th Cir. 2008) (stating that a petition challenging a decision of the federal Parole

Commission is properly brought pursuant to § 2241); Thomas v. Crosby, 371 F.3d

782, 783, 787-78 (11th Cir. 2004) (concluding that a state prisoner’s challenge to

his parole calculation was subject to both 28 U.S.C. § 2241 and § 2254); Bishop v.

Reno, 210 F.3d 1295, 1304 n.14 (11th Cir. 2000) (noting that a challenge to the

Bureau of Prisons’ administration of service credits, including calculation,

awarding, and withholding, involves execution rather than imposition of sentence,

and thus, is a matter for habeas corpus).

      Here, Steiger’s argument is premised on the calculation of his state sentence,

and thus, to the extent that he is actually seeking a ruling in his criminal case that

the state improperly calculated his state sentence, that argument was not properly

raised in his federal criminal proceeding. Nevertheless, even if Steiger could show

that his state sentence was miscalculated such that he should have been released

earlier, the district court would still have jurisdiction in this case because his term

of supervised release did not commence until his actual release from prison.

                                            II.


                                            4
          USCA11 Case: 20-11986        Date Filed: 04/23/2021    Page: 5 of 5



      We review questions of jurisdiction, including mootness, de novo. Hall v.

Sec’y, Ala., 902 F.3d 1294, 1297 (11th Cir. 2018). We may raise a mootness issue

sua sponte if not addressed by the parties. Medberry v. Crosby, 351 F.3d 1049,

1054 n.3 (11th Cir. 2003).

      Pursuant to Article III of the Constitution, our jurisdiction is limited to

“cases” and “controversies.” Christian Coal. of Fla., Inc. v. United States, 662

F.3d 1182, 1189 (11th Cir. 2011). A case on appeal becomes moot, and ceases to

be an active case or controversy, if events occur after the filing of the appeal that

deprive us of the ability to give the appellant meaningful relief. Id. at 1189-90

(holding that a case or controversy must exist at all stages of review). Mootness is

jurisdictional and must be resolved before the merits of the case. Al Najjar v.

Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001). “Any decision on the merits of a

moot case or issue would be an impermissible advisory opinion.” Id. (quotation

marks omitted).

      Steiger’s appeal of the district court’s denial of his motion requesting

permission to travel for employment is moot because, after briefing in this appeal,

the district court granted his subsequent motion requesting the same permission.

Thus, a ruling in Steiger’s favor would provide no meaningful relief, and we lack

jurisdiction on this ground.

      AFFIRMED IN PART, DISMISSED IN PART.


                                           5